DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 2/25/2021, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 2/25/2021, has been entered.  The claim amendments overcome the previous 112(b) rejections of claims 3 and 4. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 and 12/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-2 and 4-20 are pending with claims 1-2 and 4-18 are being examined and 19-20 being withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the input device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.
Claims 7, 8, 10, 11, 13, 14, 17, and 18 recites the limitation "the measurement part" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  Claim 9 is rejected by virtue of dependency on claim 8.  Claim 12 is rejected by virtue of dependency on claim 11.  Claims 15 and 16 are rejected by virtue of dependency on claim 10.  For the purpose of prosecution, the examiner interprets “the measurement part” as the “display part”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (US 20140356903 A1; hereinafter “Nagai”; previously presented) in view of Hirano (US 20110104007 A1; hereinafter “Hirano”). 
Regarding claim 1, Nagai teaches an analogous art of a hematological analyzer (Nagai; Abstract) comprising: 
an agitation part that agitates a blood preparation (Nagai; para [35, 38]; the sample and reagent are mixed to prepare a measurement sample); 
a specimen preparation part (Nagai; para [30]; sample containers, blood collection tubes) that prepares a measurement specimen by mixing reagent into a blood preparation (Nagai; para [35]; reagent is introduced to the sampling valve); 

a display part that displays a reception screen through which a type of the blood preparation as a measurement target is selected from a plurality of types of blood preparations (Nagai; para [32, 53]; Fig. 1; display and operating unit 7); and 
a controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) wherein 
the controller causes the agitation part to agitate the blood preparation depending on the selected type of blood preparation (Nagai; para [40, 41]; examiner indicates that the reaction chamber is mixed to prepare a measurement sample depending on the blood preparation type), and the specimen preparation part to prepare the measurement specimen depending on the selected type of blood preparation (Nagai; para [53, 56]). 
Note: The instant Claims contain a large amount of functional language (ex: "measures…determines…"). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Nagai does not teach the controller causes the agitation part to agitate the blood preparation with an intensity of agitation depending on the selected type of blood preparation. 
However, Hirano teaches an analogous art of an automatic analyzing device (Hirano; para [21]) comprising an agitation part (Hirano; para [21, 23, 24, 34]; stir unit 12) and a controller that causes the agitation part to agitate with an intensity of agitation depending on the selected condition (Hirano; para [33, 34]; a stir condition associated with the volume of a reaction solution and the type of a reagent included in the analysis condition, and automatically sets parameters such as on/off of the stirring reciprocating movement and a vertical movement distance). It would have been obvious to one of 
Regarding claim 2, modified Nagai teaches the blood analyzer according to claim 1, wherein the input device (Nagai; para [32, 53]; Fig. 1; display and operating unit 7…receiving input from the operator) receives an input of one of at least: 
a red blood cell preparation measurement mode in which a red blood cell preparation is measured; and a platelet preparation measurement mode in which a platelet preparation is measured (Nagai; para [56]; Fig. 7; discrete test of the measurement mode…HGB, WBC/BASO, DIFF, RET, NRBC, and RBC/PLT).
Regarding claim 4, modified Nagai teaches the blood analyzer according to claim 1, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) outputs an indication of a quality of the blood preparation as compared to a quality standard depending on the selected type of blood preparation based on a measurement result of the measurement specimen (Nagai; para [31, 61]; data processing unit 3 obtains analysis results by processing the measurement results output from the measurement unit 2… comparing the measurement result with predetermined tolerance values and determining whether or not the measurement results are less than the tolerance values).
Regarding claim 5, 
Regarding claim 6, modified Nagai teaches the blood analyzer according to claim 1, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) outputs a standard for blood component corresponding to the selected type of blood preparation and a measurement result of the measurement specimen (Nagai; para [71]; anomalies relating to WBC, PLT, RBC, or RET are displayed in the flag display region 104).
Regarding claim 7, modified Nagai teaches the blood analyzer according to claim 1, wherein 
the plurality of types of blood preparations comprise a red blood cell preparation (Nagai; para [33]; divided into three aliquots to measure the number of red blood cells, the number of white blood cells, the number of platelets), and 
in a condition in which the selected type of blood preparation as the measurement target comprises the red blood cell preparation, the measurement part measures a red blood cell count in the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4…RBC/PLT detection unit 42).
Regarding claim 8, modified Nagai teaches the blood analyzer according to claim 1, wherein 
the plurality of types of blood preparations comprise a red blood cell preparation (Nagai; para [33]; divided into three aliquots to measure the number of red blood cells, the number of white blood cells, the number of platelets), and 
in a condition in which the selected type of blood preparation as the measurement target comprises the red blood cell preparation, the measurement part measures a white blood cell count in the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4…white blood cell detection unit 41).
Regarding claim 9, modified Nagai teaches the blood analyzer according to claim 8, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the red blood cell preparation is acceptable based on a standard for white blood cell count and the measured white blood 
Regarding claim 10, modified Nagai teaches the blood analyzer according to claim 1, wherein the plurality of types of blood preparations comprise a platelet preparation (Nagai; para [33]; divided into three aliquots to measure the number of red blood cells, the number of white blood cells, the number of platelets), and 
in a condition in which the selected type of blood preparation as the measurement target comprises the platelet preparation, the measurement part measures a platelet count in the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4…RBC/PLT detection unit 42). 
Regarding claim 11, modified Nagai teaches the blood analyzer according to claim 1, wherein the plurality of types of blood preparations comprise a platelet preparation (Nagai; para [33]; divided into three aliquots to measure the number of red blood cells, the number of white blood cells, the number of platelets), and 
in a condition in which the selected type of blood preparation as the measurement target comprises the platelet preparation, the measurement part measures a white blood cell count in the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4…white blood cell detection unit 41).
Regarding claim 12, modified Nagai teaches the blood analyzer according to claim 11, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the platelet preparation is acceptable based on a standard for white blood cell count and the measured white blood cell count (Nagai; para [71]; screen 200 displays analysis results of the measurement sample…anomalies relating to WBC, PLT, RBC, or RET are displayed in the flag display region 104).
Regarding claim 13, modified Nagai teaches the blood analyzer according to claim 1, wherein 

in a condition in which the selected type of blood preparation as the measurement target comprises the platelet preparation, the measurement part measures a red blood cell count in the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4…RBC/PLT detection unit 42).
Regarding claim 14, modified Nagai teaches the blood analyzer according to claim 13, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the platelet preparation is acceptable based on a standard for red blood cell count and the measured red blood cell count (Nagai; para [71]; screen 200 displays analysis results of the measurement sample…anomalies relating to WBC, PLT, RBC, or RET are displayed in the flag display region 104).
Regarding claim 15, modified Nagai teaches the blood analyzer according to claim 10, wherein 
the measurement part measures a fluorescence intensity of particles in the measurement specimen (Nagai; para [44, 45, 46]) and 
the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the platelet preparation is acceptable based on the number of particles with a lower fluorescence intensity than a fluorescence intensity of platelets (Nagai; para [47]; Fig. 4; analog-processed photoreception signals are provided to the microcomputer 6).  
Regarding claim 16, .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Hirano, and in further in view of Roche et al (US 20030030783 A1; hereinafter “Roche”; previously presented). 
Regarding claim 17, modified Nagai teaches the blood analyzer according to claim 1, with the plurality of types of blood preparations (Nagai; para [33]; divided into three aliquots to measure the number of red blood cells, the number of white blood cells, the number of platelets) and the measurement part measures a white blood cell count (Nagai; para [43]; Fig. 2, 3; detection device 4…white blood cell detection unit 41).
 Modified Nagai does not teach the plurality of blood preparations comprising a plasma preparation. 
However, Roche teaches an analogous art of a flow cytometry-based hematology system (Roche; Abstract) with a plurality of blood preparations (Roche; para [47]; analysis of whole blood samples, or in blood-derived samples) comprising a plasma preparation (Roche; para [47]; platelet-rich plasma).  It would have been obvious to one of ordinary skill in the art to have modified the plurality of blood preparations of modified Nagai to include plasma as taught by Roche, because Roche teaches that the red blood cells, white blood cells, and platelets are suspended in a solution referred to as plasma (Roche; para [3]). 
Regarding claim 18, modified Nagai teaches the blood analyzer according to claim 17, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the plasma preparation is acceptable based on a standard for white blood cell count and the measured white blood cell count (Nagai; para [71]; screen 200 displays analysis results of the measurement sample…anomalies relating to WBC, PLT, RBC, or RET are displayed in the flag display region 104). 

Response to Arguments
Applicant’s arguments towards the prior art filed 9/25/2020 have been considered but are moot because the arguments are towards the amended claims and not the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798